Exhibit 10.1

PROMISSORY NOTE







$6,500.00

Date:  November 9th, 2009




FOR VALUE RECEIVED, the undersigned, hereinafter referred to as "Payor",
unconditionally promises to pay to the order of Janelle Edington, hereinafter
referred to as "Payee or Holder", at his office located at 8045 Dolce Volpe
Ave., Las Vegas, NV 89178, or at such other places as the Holder hereof may
designate in writing, the principal sum of $6,500.00 with interest thereon from
November 9, 2009, to maturity in 180 days on May 8, 2010, at the rate of Six
Percent (6%).  Payment of principal and any other sum due hereunder shall be
made in lawful money of the United States of America.

Upon default by Payor in the payment of the principal amount of or any other sum
due in accordance with the terms of this note, the Payee, at its option, may
proceed against the Payor.  In the event of such default, the Payor agrees to
pay all cost and expenses of collection, including reasonable attorney's fees
and interest from the date of such default, on the principal amount unpaid, at
the maximum rate permitted by law.

Presentment and demand for payment, notice or dishonor, protest and notice of
protest, are hereby waived by the Payor.  This note (i) may not be changed,
waived, discharged or terminated except by an instrument in writing signed by
the party against which enforcement of such change, waiver, dischargement or
termination is sought and (ii) shall be binding upon Payor, its successors,
assigns and transferees and shall inure to the benefit of and be enforceable by
Payee, its successors and assigns.

This note shall be construed and governed in all respects by the laws of the
state of Nevada applicable to contracts made and to be performed therein.

If any provisions of this note are declared invalid, illegal or unenforceable,
the balance of this note shall remain in full force and effect.




IN WITNESS WHEREOF, the Payor has executed this note on the day and year first
written above.







/s/ Raymond Kuh____________

Name




Multisys Language Solutions, Inc.

Company




Secretary

Title




Paid in full on ________________________









--------------------------------------------------------------------------------



___________________________________



